DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Status of the Claims
	The amendment filed on 01/20/2022 has been entered. Claim 1 has been amended and Claim 7 has been canceled. Thus, Claims 1-6 and 8-13 are currently pending and are under examination.

Withdrawn Rejections
	Claim 1 has been amended by incorporating the allowable subject matter of previously presented, now cancelled Claim 7. Thus, the 102(a)(1) and 103 rejections of the record have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Patent number US3,875,019 (US’019 hereinafter, cited in IDS 06/01/2020).
The teachings of US’019 has been set forth in the last Office Action 09/21/2021 and is reiterated herein. US’019 teaches in the figure (see below) a process for the recovery of ethylene glycol from an aqueous stream comprising ethylene glycol, comprising: 
(a) subjecting the aqueous stream comprising ethylene glycol via 5 and 6 to an evaporation step in a multiple-effect evaporator 1 and 2 to obtain a concentrated stream comprising ethylene glycol 7 and 8 and stream comprising steam containing dilute amount of ethylene glycol that are fed to reboiler via pipes 11 and 13 (the reboiler would necessarily form the condensates because the instant specification describes that the condensates are formed from reboilers of the multiple-effect evaporator, 1st paragraph of page 4); 
(b) subjecting said concentrated stream comprising ethylene glycol 8 to a first dehydration step in a concentrator 3 (equivalent to the claimed first dehydrator) operating at a pressure in the range of 2 kg/cm2 (equivalent to 1.96 barg) (col. 5, lines 19-21) to obtain a partially dehydrated ethylene glycol stream 9 and a stream comprising steam via line 15, and 
(c) subjecting said partially dehydrated ethylene glycol stream 9 to a second dehydration step in a rectification column 4 (equivalent to the claimed second 10.
Regarding Claim 1 step (b), even though US’019 is silent that the stream comprising steam 15 is a low pressure steam in the range of 0 barg to 4 barg, because US’019 teaches that the concentrator 3 (equivalent to the first dehydrator) is operated at about 1.96 barg, the obtained stream comprising steam 15 would also necessarily have a pressure of about 1.96 barg.
However, US’019 fails to teach or suggest that the collected condensates of the multiple-effect evaporator are flashed to produce flash steam and flash condensate, and wherein at least a portion of the flash condensate is recycled to an ethylene glycol reactor.
In view of the foregoing, US’019 neither anticipates nor makes obvious the claimed process for the recovery of ethylene glycol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 and 8-13 are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622